Citation Nr: 1105815	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in December 2009 for further development.  

The Veteran presented testimony at a Board hearing in June 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder. 


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to 
service-connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant VCAA notice by a letter dated 
September 2008.  Pursuant to the Board's December 2009 remand, 
additional VCAA notice pertinent to the TDIU issue was furnished 
to the Veteran by letter in January 2010.

The VCAA notifications substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It is not 
clear whether the Veteran was furnished notice of the manner of 
assigning an effective date.  However, there is no prejudice to 
the Veteran in this regard as no effective date for TDIU will be 
assigned in view of the following Board decision. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran psychiatric and 
general medical examinations in March 2005, October 2008, and 
June 2010; obtained medical opinions as to the etiology and 
severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

TDIU

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The Veteran is service connected for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; tinnitus, 
evaluated as 10 percent disabling; bilateral high frequency 
hearing loss, evaluated as 0 percent disabling; a residual scar, 
right great toe injury, evaluated as 0 percent disabling; and 
postoperative residuals of the removal of a sebaceous cyst, 
evaluated as 0 percent disabling.  His combined rating is 
therefore 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran 
does not meet the schedular requirements for a total disability 
rating based on individual unemployability due to service-
connected disabilities under 38 C.F.R. 
§ 4.16(a).

However, the Board must still determine whether the Veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

Following a full and thorough review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to a TDIU.  The 
evidence does not demonstrate that the Veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.  

In December 2009, when the Board remanded the issue of 
entitlement to service connection for TDIU, it also granted an 
increased rating for PTSD from 30 percent to 50 percent.  
However, it found that the criteria for the next highest rating 
of 70 percent were not met.  

The Board noted that a March 2005 examination revealed that his 
affect and mood were abnormal, with disturbance of motivation and 
mood; and that the Global Assessment of Functioning (GAF) score 
of 46, was indicative of serious symptoms.  

The Board also noted that in January 2005, the Veteran's primary 
care physician (Dr. Phelps) stated that the Veteran suffers from 
PTSD, a herniated lumbar disc with radicular back pain, 
hypertension, severe emphysema, and obstructive sleep apnea.  He 
opined that due to these and other medical problems, the Veteran 
was disabled from any and all types of employment on a permanent 
basis.  

The Veteran submitted January 2005 and April 2005 letters from 
Dr. O'Griofa, who stated that the Veteran's PTSD was chronic and 
severe and that it would prevent him from obtaining and 
maintaining gainful employment. 

At the Veteran's June 2008 Board hearing, he testified that he 
does not have any outside activities, other than being in the 
home.  He stated that he has a few friends that come to see him; 
and that occasionally he will go out with his estranged wife.  He 
stated that he has problems with family members getting on his 
nerve; and that he feels depressed most of the time.  He has 
thought about suicide; but has never planned it.  He has never 
been hospitalized due to PTSD.  He testified that he has a 
problem with his temper and that can get violent in terms of 
cursing.  He stated that stress makes him very nervous and can 
result in anxiety attacks.  He stated that he is not a member of 
any clubs or groups; and that he is pretty well socially 
isolated.  

The Veteran underwent a VA examination in October 2008.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran was seen at the Atlanta 
VA Medical Center three times in 2005; but had not received any 
other mental health treatment visits since then.  He has been 
receiving medications through his primary care physician; but the 
Veteran did not feel that they were doing anything for him.    

After a thorough examination, the examiner noted that the 
Veteran's score on the Mississippi Scale is rarely found on 
outpatient Veterans.  The examiner felt that it was very likely 
that Veteran was somewhat over-reporting his symptoms of PTSD.  
The Veteran completed the testing prior to the interview with the 
examiner.  When asked about each symptom during the interview, 
the reported symptoms were far less severe.  

The examiner noted that the Veteran clearly cannot work at 
present, but that it was not clear how much this was due to PTSD 
versus his physical symptoms and depression related to them.  

The Board notes that the outpatient treatment reports are few and 
they contained very few findings.  Likewise, the November 2004 
and January 2005 treatment notes drafted by Dr. O'Griofa fail to 
state any objective findings following the 20 minute and 30 
minute examinations.  The Board therefore finds the opinions of 
Dr. O'Griofa to be of diminished probative value.    

The Veteran underwent a VA examination in June 2010.  The 
examiner noted that in addition to the Veteran's service 
connected disabilities, he also suffered from severe chronic 
obstructive pulmonary disorder (COPD) with recent pneumonia, 
severe disc disease of his thoracic and lumbar spines, 
obstructive sleep apnea (for which he is not using his CPAP 
machine), hypertension (under good control), alcohol abuse 
(active), cocaine abuse in remission, and marijuana abuse in 
remission.  

The Veteran reported that he uses his hearing aids only 
occasionally.  He has not sought treatment from a psychiatrist in 
more than a year, and he was on no psychiatric medications at the 
time.  His right great toe scar was stable and without problems.  
The Veteran did claim that his tinnitus was bad.  

Meanwhile, the examination revealed that the Veteran was obese 
and that his posture was somewhat stooped.  His gait was slow and 
labored; and he used a walking chair with wheels for ambulation.  
Examination of the lungs showed expiratory wheezing diffuse; 
accessory muscles of respiration used; upper airway phlegm; and 
coughing.  He had almost complete limitation of activities.

Psychiatric examination revealed normal behavior and affect, 
comprehension, coherence of response, emotional reaction, 
tension.  He was diagnosed with PTSD, stable, not actively 
seeking psychiatry or taking psychiatric medications; tinnitus, 
stable; and scars big toe, stable.  Regarding non service 
connected disabilities, he was diagnosed with COPD, severe, 
active; active oxygen use; severe lumbar and thoracic disc 
disease; benign prostatic hypertrophy; hypertension under good 
control; tobacco abuse, active; alcohol abuse, active; marijuana 
abuse, in remission; obstructive sleep apnea, not using CPAP; and 
hyperuricemia.  

The examiner opined that the Veteran's service connected 
disabilities alone did not preclude him from gainful employment.  
The examiner also opined that the Veteran's non-service connected 
disabilities do preclude gainful employment.  The examiner's 
rationale was based in part on the fact that the Veteran has not 
sought any treatment for his PTSD and he is not on any 
psychiatric medications; his scar was inactive; and his hearing 
loss and tinnitus were stable (he is able to hear well without 
hearing aids).  The examiner opined that the Veteran's nonservice 
connected respiratory disabilities with COPD, 3L of oxygen, and 
recent pneumonia and pleural effusion preclude gainful 
employment.  

The Board has considered the Veteran's statements and testimony 
and finds statements to the effect that he is unable to work to 
be credible.  However, although the Veteran may feel that his 
service-connected disabilities alone preclude gainful employment, 
the preponderance of the evidence is against such a finding.  
Medical evidence shows that the Veteran's PTSD and other service-
connected disabilities are of such severity to preclude 
employment.  The June 2010 VA examiner, with the opportunity to 
review the claims file and examine the Veteran, offered the 
opinion that gainful employment is not precluded by the service-
connected disabilities.  The examiner commented that the 
Veteran's service-connected disabilities were under good control 
and noted that the Veteran had not seen a psychiatrist in a year 
and was not on any psychiatric medication.  These findings are 
supported by the overall evidence of record and the Board finds 
the June 2010 VA opinion to be more persuasive than the 2005 
letters from Dr. O'Griofa.  

In sum, there is no persuasive evidence of record demonstrating 
that the Veteran's service-connected disabilities alone render 
him unable to obtain and retain substantially gainful employment, 
nor is the evidence in a state of equipoise on that question.  As 
such, the Veteran's claim for a TDIU is denied.


ORDER

The appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


